*614
ORDER

PER CURIAM.
Cynthia L. Jordan (hereinafter “Appellant”) appeals the trial court’s judgment dismissing her Petition for Grandparent Visitation. We affirm.
In her sole point on appeal, Appellant alleges that the trial court erred as a matter of law in dismissing her Petition for Grandparent Visitation because she properly set forth a basis upon which the court could provide her relief. Specifically, Appellant contends that she has been unreasonably denied visitation with her grandchildren for more than ninety (90) days pursuant to Missouri Revised Statute § 452.402.1(4). Appellant claims that this subsection provides a basis for relief independent from subsections 452.402.1(1), (2) and (3). We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the trial court pursuant to Rule 84.16(b).